Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.5 Supervisory Board Euronext N.V. Postbus 19163 1msterdam The Netherlands Paris, 4 January 2007 Dear Sirs, We refer to our independent valuation report, a copy of which is attached hereto as Schedule A (the  Report ), which was presented and provided to the Supervisory Board meeting of Euronext N.V. ( Euronext ) held on 23 November 2006 for the purpose of its decision on the mixed cash and exchange offer for all of the shares of Euronext N.V. in circulation (the Offer), that will be filed by NYSE Euronext with the Autorité des marchés financiers (the  AMF ). A critical analysis of the valuation work effected by the presenting banks of NYSE Euronext, Citigroup Global Markets Limited, Société Générale Corporate & Investment Banking and JP Morgan is set forth in Annex B hereto. The conclusions of this letter are subject to all of the qualifications, assumptions and other limitations contained in the Report. Based upon and subject to all of the matters referred to in our Report, we have updated the analysis set forth in the Report and it is our opinion that as of the date of this letter, the Offer Consideration to be offered to Euronext shareholders taken as a whole, is fair to such shareholders from a financial point of view. H o u l i h a n L o k e y H o w a r d & Z u k i n ( E u r o p e ) L i m i t e d , P a r i s B r a n c h P a r i s  15 /17, rue A ub er  75009 P a ris  RCS Paris 483 265 013  Tél : + 33 1 75 00 14 00  Fax : + 33 1 75 00 14 99 Affiliated Locations: London Frankfurt Los Angeles New York Chicago San Francisco Minneapolis Washington, D.C. Dallas Atlanta S u ccurs al e d e Hou li han Lo key How a rd & Zu kin ( Eu ro p e) L i m i ted  A g r éé e p a r l a Fi n an cia l S ervic es Autho ri ty S o c i é t é i m m a t r i c u l é e e n A n g l e t e r r e , N o . 4 2 8 5 0 7 3 . S i è g e S o c i a l : 8 3 P a l M a l l , L o n d o n S W 1 Y 5 E S . Yours faithfully, Houlihan Lokey Howard & Zukin (Europe) Limited /s/ Jean-Florent Rérolle Jean-Florent Rérolle Managing Director /s/ François Faure François Faure Managing Director 2 SCHEDULE A Exchange Offer for Euronext Shares INDEPENDENT VALUATION REPORT Houlihan Lokey Howard & Zukin (Europe) Limited ( Article 261-1 through 262-2 of the General Regulations of the Autorité des marchés financiers) We understand that Euronext N.V., a company established under the laws of the Netherlands, the registered office of which is located at Beursplein 5, 1msterdam ( Euronext  or the Company ), NYSE Group, Inc., a Delaware corporation ( NYSE Group ), NYSE Euronext, Inc., a Delaware corporation ( NYSE Euronext ), and a newly formed subsidiary of NYSE Euronext ( Merger Sub ), have entered into a Combination Agreement dated as of June 1, 2006 (the  Combination Agreement ) whereby Euronext plans to combine with NYSE Group (the  Transaction ). We understand that pursuant to the Combination Agreement, (i) NYSE Group will merge into Merger Sub with each share of NYSE Group common stock converting into the right to receive one share of NYSE Euronext common stock, and (ii) NYSE Euronext will file a mix-and-match exchange offer (the  Offer ) with the French Autorité des marchés financiers (the  AMF ) to acquire all outstanding Euronext shares (each a  Euronext Share  and holder of a Euronext Share, a  Euronext Shareholder ). We understand that, pursuant to Section 1(a) of the Combination Agreement, following approval by the AMF of the terms of the Offer and a tender offer prospectus ( Note d'information ) (the  Tender Offer Prospectus ), NYSE Euronext will commence, within the meaning of the General Regulations of the AMF (the  General Regulations ), the Offer to exchange each Euronext Share for (i) 0.980 shares of common stock, par value $0.01 per share, of NYSE Euronext (the  Stock Portion of the Offer Consideration ) and (ii) 21.32 in cash (the  Cash Portion of the Offer Consideration , and together with the Stock Portion of the Offer Consideration, the  Offer Consideration ) (subject to Euronext Shareholders right to make elections to receive, subject to proration, all cash or all stock) upon the terms as described in the Combination Agreement. 3 This Report (the  Report ) is furnished solely for the use and benefit of the Supervisory Board of Euronext (the  Supervisory Board ) in connection with its consideration of the Offer and is not intended to be used, and may not be used, for any other purpose, without our express, prior written consent. We will deliver either an update of the Report or a bring-down letter together with the Report (the  Bring-Down Letter ") for inclusion in the response prospectus ( Note en Réponse ) to be filed by Euronext with the AMF pursuant to Article 231-26 of the General Regulations and the Banking Finance and Insurance Commission of Belgium. We are acting as an expert solely under Article 261-1 et seq . of the General Regulations and not with respect to any other foreign laws or regulations. The Report, and the opinion contained herein, do not in any way constitute a recommendation by us to any Euronext Shareholder as to how any Euronext Shareholder or any other person should vote or act on any matters relating to the Transaction or the Offer. The Offer Consideration was determined through arms-length negotiations between Euronext and NYSE Group. We did not recommend any specific Offer consideration to the Supervisory Board or advise the Supervisory Board that any specific Offer consideration constituted the only appropriate offer consideration. 1. Presentation of Houlihan Lokey Houlihan, Lokey, Howard & Zukin, Inc., headquartered in Los Angeles, California, USA, is the parent undertaking of a group of companies which provides investment banking services with over 700 employees in twelve offices in the United States, Europe and Asia (the  Houlihan Lokey Group ). The Houlihan Lokey Group was founded in 1970 and specializes in the following areas of expertise: fairness opinions, mergers and acquisitions and restructuring. The Houlihan Lokey Group has been ranked number one provider of Mergers & Acquisitions fairness opinions for six consecutive years according to the Mergers & Acquisitions Journal (over 450 fairness opinions rendered over the past 10 years); and The Houlihan Lokey Group was ranked number one Mergers & Acquisitions advisor for US transactions under $750 million in 2005 by Thomson Financial. Houlihan Lokey Howard & Zukin (Europe) Limited ( Houlihan Lokey ) is incorporated in England and Wales under the Companies Act 1985 with registered number 4285073 and registered office 83 Pall Mall, London SW1Y 5ES. Houlihan Lokey is a wholly-owned subsidiary of Houlihan, Lokey, Howard & Zukin, Inc., the ultimate parent undertaking of which is ORIX Corporation, an integrated financial services group based in Tokyo, Japan and listed on the Tokyo and New York Stock Exchanges. 4 Houlihan Lokey is regulated and authorized by the U.K. Financial Services Authority ( FSA ) (FSA firm reference number 208153) to conduct regulated activity which we have been carrying on since May 2002. Following receipt of our authorization Houlihan Lokey has been conducting certain regulated activity in France on a cross-border basis by virtue of an Investment Services Directive (Council Directive 93/22/EC) ( ISD ) passport (arising by virtue of application of Article 14 of the ISD), and in 2005 formally opened a branch in Paris again using the ISD passport mechanism. The address of our branch in Paris is 15/17, rue Auber, 75009 Paris, France. 2. List of Certain Assignments Carried out by the Houlihan Lokey Group Over the Last 12 months Over the last 12 months prior to the date of our designation by Euronext, Houlihan Lokey has carried out the following independent valuation assignment in France within the meaning of Article 261-1 et seq. of the General Regulations: Date of Type of assignment Target company Offeror Opinion Apr. 2006 Fairness Opinion ( attestation déquité) for the buy-out offer and mandatory squeeze-out ( offre publique de retrait suivie dun retrait obligatoire ) Unilog S.A. LogicaCMG UK Limited Furthermore, over approximately the last four quarters prior to the date of our designation by Euronext, the Houlihan Lokey Group has carried out, among others, the following fairness opinions in which it received a fixed and not a contingent fee: Date of Type of assignment Target company Offeror Opinion Dec. 2005 Second Fairness Opinion Arden Realty Inc. GE Capital Real Estate Jan. 2006 Second Fairness Opinion GTECH Holdings Lottomatica SpA Corporation Jan. 2006 Fairness Opinion Access Pharmaceutical- Uluru, Inc. Oral Care Business Feb. 2006 Fairness Opinion Evans & Sutherland- Rockwell Collins Simulation Assets Mar. 2006 Fairness Opinion CDX Gas, LLC The TCW Group Inc Mar. 2006 Fairness Opinion Morton Industrial Management & Brazos Group, Inc. Private Equity Partners Mar 2006 Fairness Opinion Capital Title Group Inc. LandAmerica Financial Group Mar. 2006 Fairness Opinion Sequenom, Inc. Investor Group Apr. 2006 Fairness Opinion Surgis Inc. United Surgical Partners May 2006 Fairness Opinion The Sportsman's Guide, Redcats USA Inc. Inc. May 2006 Fairness Opinion Crosstex Energy LP MLP and affiliates May 2006 Second Fairness Opinion NES Rental Holdings, Diamond Castle Inc. June 2006 Second Fairness Opinion Albertsons Inc. Investor Group June 2006 Fairness Opinion Mississippi Belle Private Investor Riverboat Casino June 2006 Fairness Opinion CFC International, Inc. Illinois Tool Works Inc. 5 3. Certificate of Independence For purposes of Article 261-4(II) of the General Regulations, we have relied upon and assumed, without independent verification, the accuracy and completeness of (i) the list of companies controlled by Euronext and NYSE Group within the meaning of Article L. 233-3 of the French Commercial Code over the eighteen-month period preceding the date of our designation and (ii) the list of advisers to Euronext and NYSE Group on the Offer, both of which were made available to us by Euronext. Based upon and subject to the foregoing, we hereby certify, for purposes of Article 261-4(II) of the General Regulations, the absence of any past, present or future ties, known to us, with Euronext and NYSE Group and their respective advisers susceptible of affecting our independence and the objectivity of our judgment during the exercise of the mandate as defined in the Report. In the past, the Houlihan Lokey Group and its affiliates may have provided investment banking and other financial services to Euronext and NYSE Group, or their respective affiliates or any other party that may be involved in the Transaction, for which they have received or may have received compensation. We have identified the situation described below as possibly falling within the scope of Article 1 of Instruction N° 2006-08 of 25 July 2006 relating to independent experts in application of Title VI of Book II of the General Regulations (the  Instruction ). During the 18-month period preceding the date of our designation by Euronext, a member of the Houlihan Lokey Group has prepared a report regarding the fair market value of a company that has since become an indirect subsidiary of NYSE Group. We believe that this valuation does not create a conflict of interest with persons concerned by the Offer or their advisers within the meaning of Article 261-4 of the General Regulation and does not correspond to the situations listed in Article 1 of the Instruction because, among other reasons, (i) the valuation was the extension of an assignment started prior to the commencement of the 18-month period preceding the date of our designation by Euronext and (ii) the company was not a direct or indirect subsidiary of NYSE Group at the time of the assignment. We believe that this valuation is not susceptible of affecting our independence and the objectivity of our judgment in light of the relatively small fee collected on this assignment. In the ordinary course of business, certain of our affiliates may acquire, hold or sell, long or short positions, or trade or otherwise effect transactions, in debt, equity, and other securities and financial instruments (including bank loans and other obligations) of Euronext, NYSE Group or NYSE Euronext and any other party that may be involved in the Transaction. As referred to above, our ultimate parent undertaking, ORIX Corporation, is listed on the New York Stock Exchange. For purposes of Article 1 of the Instruction, we do not believe these situations are susceptible of affecting our independence or the objectivity of our judgment. 6 4. Amount of the Remuneration to be Received by Houlihan Lokey Houlihan Lokey will be paid a fee of 2,250,000 by Euronext, regardless of the conclusions reached herein. Euronext has also agreed to reimburse us for certain reasonable out-of-pocket expenses, and to indemnify us and certain related parties against certain liabilities and expenses. 5. Description of Work Performed by Houlihan Lokey In carrying out our engagement, we used a team approach that encompassed four distinct working groups comprising 15 financial professionals. The four working groups consisted of: (i) the Euronext valuation team comprised of one managing director, one vice president, one associate and two financial analysts; (ii) the NYSE Group valuation team comprised of one managing director, one vice president, one associate and two financial analysts; (iii) the transactions and synergies valuation team comprised of two managing directors, one vice president, one associate and one financial analyst; and (iv) the fairness valuation team with senior members of the other three groups, each highly qualified in either fairness opinions, cross-border transactions, or the industry and with over 15 years of experience in their field. Senior members of the team included: Name Title Specialty Jean-Florent Rérolle Managing Director, Project Leader Head of Financial Advisory Services / Paris François Faure Managing Director Head of Houlihan Lokeys Paris Office Kevin Collins Managing Director Fairness Opinions Michael Fazio Managing Director Financial Advisory Services / Financial Institutions Since the date of our designation by Euronext on October 27, 2006, we met, over the course of a two-week period, with senior executives at both Euronext and NYSE Group, and their legal, tax and financial advisors, to discuss each companys standalone business plans, pro-forma expectations for NYSE Euronext, including detailed discussions regarding expected net Synergies (as defined below), the rationale for the Transaction, the process undertaken and the negotiations. 7 Specifically, we interviewed the following individuals from Euronext and NYSE Group: Euronext NYSE Group CEO CEO CFO CFO Director of Finance Treasurer CIO VP Investor Relations Head of M&A General Counsel General Counsel Corporate Controller Corporate Controller Financial Controller Head of Information Services SVP Corporate Planning Head of Cash Listing SVP Program & Vendor Management Head of Cash Trading SVP Marketing Communications Head of Euronext.Liffes Marketing VP Strategic Market Analysis Executive VP, SIAC We also met with Euronexts financial advisors (ABN AMRO & Morgan Stanley) and legal advisors (Bredin Prat, Cleary Gottlieb Steen & Hamilton and Stibbe) and with NYSE Groups financial advisor (Citigroup). Please note that we have not been requested to, and did not (i) negotiate the terms of the Transaction, (ii) initiate any discussions with or solicit any indications of interests from third parties with respect to the Transaction or alternatives to the Transaction, or (iii) advise the Supervisory Board or management board of Euronext or any other party with respect to alternatives to the Transaction. Subsequent to the various due diligence meetings with management, in order to finalize and compile each teams analyses into a working report, the team held a four-day working group session, which continued thereafter with the teams working in parallel in our Paris and New York offices. At no point did we make any physical inspection or independent appraisal of the properties, assets or liabilities of Euronext, NYSE Group or any other party. We have not made or been provided with an independent appraisal of any of the assets, properties or liabilities (contingent or otherwise) of Euronext, NYSE Group or any other party. We have undertaken no independent analysis of any potential or actual litigation, regulatory action, possible unasserted claims or other contingent liabilities, to which Euronext, NYSE Group or any other party is or may be subject or of any governmental investigation of any possible unasserted claims or other contingent liabilities to which either Euronext or NYSE Group is or may be a party or is or may be subject. 8 The Houlihan Lokey Group has specific fairness procedures and guidelines encompassing staffing, deal execution and opinion review. Prior to Houlihan Lokey rendering its opinion and delivering this Report, the team presented its findings, analyses and conclusions to our internal fairness review committee (the  Committee ). Comprised of senior officers and board members of the Houlihan Lokey Group, the Committee reviews fairness opinions rendered by members of the Houlihan Lokey Group. The process includes a formal presentation to the Committee accompanied by submission of a detailed book of analyses that is reviewed and critiqued by the Committee. During the course of our engagement, we have reviewed the following documents: DOCUMENTS REVIEWED REGARDING EURONEXT Title of Document / Topic Source Date HISTORICAL FINANCIALS & BUSINESS PLAN FY2003, FY2004 and FY2005 Annual Reports Public and Euronext December 31, and Historical Audited Financials 2003, 2004 and 2005 H1 06 Unaudited Financials Public June 30, 2006 Q3 06 Unaudited Financials Public September 30, 2006 Business Plan 1 (FY2006E to FY2009E) and Euronext October 2006 underlying assumptions  Profit & Loss Account BUSINESS ACTIVITIES Euronext (Amsterdam, Brussels, Paris, Lisbon) Euronext December 12, Cash Market Trading Fee Structure / Cash 2005 Business Top 30 Cash Clients / Cash Business Euronext n.a. Euronext.LIFFE New York Workshop / Euronext October 17, 2006 Derivatives Business IT OUTSOURCING / SYNERGIES Euronext's Structure Costs Evolution / IT Euronext January 27, 2004 Synergies IT Umbrella contract between Euronext and Atos Euronext July 22, 2005 Euronext Market Solutions (Consultation only) Project Flower - Summary of principal legal Euronext February 28, 2005 documentation Presentation on Creating a Global Exchange Euronext and NYSE Group June 2, 2006 Memo on breakdown of expected IT synergies Euronext November 8, 2006 prepared by Euronext CIO Several data room documents on synergies Euronext July  August (Consultation only) 2006 BOARD PRESENTATION MATERIALS US Strategic Opportunities - Board Meeting Morgan Stanley March 13, 2006 (received from Euronext) Project Enlightenment  Memorandum ABN AMRO & Morgan April 24, 2006 "The possible merger of "Jefferson" (NYSE Stanley Group) with Euronext ("Rousseau")" (received from Euronext) 1 Business plan validated by senior managers in the financial department of Euronext for the fiscal years ending December 31, 2006 through 2009 and prepared in conjunction with the Euronext managers in charge of business units, with the exception of the manager in charge of the sales of software (GL Trade) (the  Euronext Business Plan ). 9 DOCUMENTS REVIEWED REGARDING EURONEXT Title of Document / Topic Source Date Project Enlightenment  Memorandum ABN AMRO & Morgan April 24, 2006 "Valuation Discussion" Stanley (received from Euronext) Supervisory Board Meeting - Transaction ABN AMRO & Morgan April 29, 2006 Materials Stanley (received from Euronext) Supervisory Board Meeting - Transaction ABN AMRO & Morgan May 22, 2006 Materials Stanley (received from Euronext) Project Enlightenment - Fairness Opinion Morgan Stanley May 31, 2006 Committee (received from Euronext) Project Enlightenment - Financial analysis in ABN AMRO June 1, 2006 connection with its fairness opinion (received from Euronext) Project Enlightenment - Presentation to ABN AMRO & Morgan June 1, 2006 Supervisory Board Stanley (received from Euronext) OTHERS Impairment Analyses of Euroclear plc, Euroclear Euronext February 2006 SA/NV and LCH.Clearnet Due Diligence Report on the proposed PricewaterhouseCoopers May 20, 2006 transaction on Euronext (received from NYSE Group) Various analysts reports on Euronext, its HLHZ October 2005 to competitors and the industry November 2006 All other documents deemed necessary and appropriate under the circumstances DOCUMENTS REVIEWED REGARDING NYSE GROUP Title of Document / Topic Source Date HISTORICAL FINANCIALS & BUSINESS PLAN FY2003, FY2004 and FY2005 Form 10-K Public December 31, 2003, 2004 and 2005 Q3 06 Unaudited Financials Form 10-Q Public September 30, 2006 Management Business Plan (FY2006E to NYSE Group May 2006 FY2009E) 2 (the  NYSE Business Plan ) BUSINESS ACTIVITIES NYSE Price List 2006 NYSE Group November 6, 2006 INFORMATION ON MERGER WITH ARCHIPELAGO HOLDINGS INC. (ARCHIPELAGO) Archipelago Holdings Inc. Form 10-K Public March 23, 2005 Archipelago Holdings Inc. Form 10-Q Public November 14, 2005 NYSE Group and Archipelago Q4 06 non- NYSE Group November 7, 2006 GAAP pro-forma results NYSE Group FY2005 financial statements pro- NYSE Group forma for the acquisition of Archipelago 2 The NYSE Business Plan is only approved by NYSEs Board of Directors for the years 2007 and 2008. 10 DOCUMENTS REVIEWED REGARDING NYSE GROUP Title of Document / Topic Source Date OTHERS Project Enlightenment - Draft Findings on KPMG May 19, 2006 NYSE Group (received from Euronext) Presentation to Moodys Investors Service NYSE Group October 15, 2006 Presentation to Houlihan Lokey NYSE Group November 3, 2006 Various analysts reports on NYSE Group, its HLHZ October 2005 to competitors and the industry in general November 2006 All other documents deemed necessary and appropriate under the circumstances DOCUMENTS REVIEWED REGARDING NYSE EURONEXT Title of Document / Topic Source Date DEAL DOCUMENTATION Form S-4 Public September 21, 2006 Form S-4  Amendment 1 Public October 30, 2006 Form S-4  Amendment 2 Public November 13, 2006 In addition, we: Discussed with Euronexts and NYSE Groups respective management teams and representatives: the nature and operations of the business of Euronext and NYSE Group, including their historical financial performance, existing business plans, future performance estimates, and budgets; and the assumptions underlying Euronexts and NYSE Groups business plans, estimates, and budgets as well as risk factors that could effect planned performance; Compared financial forecasts and projections included in the Euronext Business Plan (the  Euronext Financial Forecasts ) and the financial forecast and projections included in the NYSE Business Plan and in NYSE Groups management forecast budget for the balance of the year through December 31, 2006 (the  NYSE Financial Forecasts  and together with the Euronext Financial Forecasts, the  Financial Forecasts ) to the publicly available financial forecasts and projections of industry analysts; Reviewed the historical financial performance and historical market prices and trading volumes for the securities of certain publicly traded companies we deemed comparable to Euronext; Reviewed certain publicly available information for transactions involving companies in the securities exchange industry; Reviewed all other documents deemed necessary and appropriate under the circumstances; and 11  Conducted such other studies, analyses and inquiries as we have deemed necessary and appropriate under the circumstances. We have relied upon and assumed, without independent verification, the accuracy and completeness of all documents, data, material and other information furnished, or otherwise made available, to us, discussed with or reviewed by us, or publicly available, and do not assume any responsibility with respect to such documents, data, material and other information. The management of each of Euronext and NYSE Group advised us, and we have assumed, that the Financial Forecasts have been reasonably prepared on bases reflecting the best currently available estimates and each of the managements judgment as to the future financial results and condition of Euronext and NYSE Group, and we express no opinion with respect to such Financial Forecasts or the assumptions on which they are based. With respect to the publicly available financial forecasts and projections for Euronext and NYSE Group referred to above, we have reviewed and discussed such forecasts with the management of each of Euronext and NYSE Group and have assumed, with the consent of Euronext, that such forecasts and projections represent reasonable estimates and judgments of the future financial results and condition of Euronext and NYSE Group, and we express no opinion with respect to such forecasts and projections or the assumptions on which they are based. We have relied upon and assumed, without independent verification, that there has been no material change in the assets, liabilities, financial condition, results or operations, business or prospects of Euronext and NYSE Group since the date of the most recent financial statements provided to us, and that there are no information or facts that would make any of the information reviewed by us incomplete or misleading. Furthermore, we have relied upon and assumed, without independent verification, that (i) the representations and warranties of all parties to the Combination Agreement and all other related documents and instruments that are referred to therein are true and correct, (ii) each party to all such agreements will fully and timely perform all of the covenants and agreements required to be performed by such party, (iii) all conditions to the consummation of the Offer and the Transaction will be satisfied without waiver thereof, and (iv) the Offer and the Transaction will be consummated in a timely manner in accordance with the terms described in the agreements provided to us, without any amendments or modifications thereto or any adjustment to the Offer Consideration. 12 We also have relied upon and assumed, without independent verification, that (i) the Offer and the Transaction will be consummated in a manner that complies in all respects with all applicable laws and regulations, and (ii) all governmental, regulatory, and other consents and approvals necessary for the consummation of the Offer and the Transaction will be obtained and that no delay, limitations, restrictions or conditions will be imposed that would result in the disposition of any material portion of the assets of Euronext, NYSE Group or any other party, or otherwise have an adverse effect on Euronext, NYSE Group or any other party or any expected synergies resulting from the Transaction. In addition, we have relied upon and assumed, without independent verification, that the final forms of the draft documents identified above will not differ in any material respect from such draft documents. 6. Valuation Ranges and Methodologies Employed Presentation of Fairness Analyses In preparing the Report, we performed a variety of analyses, including those described below. The preparation of a fairness analysis is a complex process involving various quantitative and qualitative judgments and determinations with respect to the financial, comparative and other analytic methods employed and the adaptation and application of these methods to the unique facts and circumstances presented. As a consequence, neither a fairness opinion nor its underlying analyses is readily susceptible to partial analysis or summary description. In assessing the fairness, from a financial point of view, of the Offer Consideration to be offered to Euronext Shareholders taken as a whole, we: (i) Reviewed the historic closing prices of each of Euronext and NYSE Group immediately before the announcement of the Transaction, immediately before and after the signing of the Combination Agreement, and as of November 20, 2006, calculated the premium implied by the Offer Consideration in relation to each of (a) Euronexts current share price and (b) Euronexts unaffected share price pre-announcement of the Transaction and compared the implied premiums to premiums observed in other recent transactions announced as mergers of equals; (ii) Independently calculated range of values of Euronext, NYSE Group, and NYSE Euronext shares, each on a per share basis (the range of values for NYSE Euronext shares being calculated as (a) the sum of the aggregate equity of Euronext, the aggregate equity of NYSE Group and the net present value of each of the Synergies (as defined below) and tax benefits arising from the Transaction less the aggregate value of the Cash Portion of the Offer Consideration divided by (b) the pro forma shares outstanding of NYSE Euronext); 13 (iii) Compared the per share value of Euronext on a standalone basis vis-à-vis the value of the Offer Consideration based upon (a) our independent calculation of ranges of values and (b) the closing share prices of each of Euronext and NYSE Group; (iv) Calculated the valuation multiples 3 implied by the Transaction based on the publicly-traded share prices of each of NYSE Group and Euronext and based upon our independent calculation of range of values per share of NYSE Euronext and compared these range of values to each of (a) the valuation multiples of a selection of publicly-traded companies, (b) the valuation multiples implied by our independent calculation of the range of values of Euronext shares and (c) the valuation multiples implied by the volume weighted average share price of Euronext over a 10-day period ended November 20, 2006; (v) Reviewed the parity between Euronexts and NYSE Groups market capitalizations immediately before and after the announcement and signing of the Combination Agreement; (vi) Compared the relative contribution of Euronexts operations to NYSE Euronext in relation to its equity ownership in NYSE Euronext, assuming a 100% stock deal ( i.e. , the Cash Portion of the Offer Consideration was replaced by NYSE Euronext Share of equivalent value); and (vii) Calculated the value accretion/dilution of the Transaction. In our analysis, our calculations relating to NYSE Group have been performed in US Dollars and converted into Euros using the currency exchange rate as of November 20, 2006 and historical trading prices for NYSE Group have been converted into Euros based on historical currency exchange rates. For the avoidance of doubt, the Report does not address: (i) the underlying business decision of Euronext, its shareholders or any other party to proceed with or effect the Transaction or the Offer, (ii) the fairness of any portion or aspect of the Offer not expressly addressed in the Report, (iii) the fairness of any portion or aspect of the Offer to the holders of any class of securities, creditors or other constituencies of Euronext, or any other party other than those set forth in the Report, (iv) the relative merits of the Transaction or the Offer as compared to any alternative business strategies that might exist for Euronext or any other person or the effect of any other transaction in which Euronext or any other person might engage, (v) the tax or legal consequences of the Offer or the Transaction to either Euronext, its shareholders, or any other person, (vi) whether any of its shareholders should vote in favor of or accept the terms of the Offer or the Transaction, (vii) the solvency or fair value of Euronext or any other participant in the Transaction under any applicable laws relating to bankruptcy, insolvency or similar matters, (viii) the fairness of any portion or aspect of the Offer or the Transaction to any one class or group of the holders of equity or debt securities issued by Euronext or any person vis-à-vis any other such class or group, (ix) the decision of any Euronext shareholder to make either a cash election to 3 Valuation multiples of enterprise value (Enterprise Value) to earnings before interest, taxes, depreciation and amortization (EBITDA) for the Companys latest twelve month period ended September 30, 2006 (LTM), next fiscal year ending December 31, 2006 (NFY) and next fiscal year +1 ending December 31, 2007 (NFY+1). 14 receive all cash for their Euronext shares, or a stock election to receive all stock for their Euronext shares or (x) any transaction other than the Offer contemplated by Article I of the Transaction Agreement. Furthermore, no opinion is intended in matters that require legal, regulatory, accounting, insurance, tax or other similar professional advice. It is assumed that such professional advice has been or will be obtained from the appropriate professional sources. Furthermore, we have relied on advice of the outside counsels and the statutory auditors to Euronext and NYSE Group, and on the assumptions of the management of Euronext and NYSE Group, as to all legal, regulatory, accounting and tax matters with respect to Euronext, NYSE Group and the Transaction. The Report does not in any manner address the prices or volumes at which the Euronext Shares, the NYSE Euronext Shares or the shares of NYSE Group may trade following consummation of the Offer or the Transaction. Overview of Valuation Methods In our calculation of the range of values per share for each of Euronext and NYSE Group as of November 20, 2006 4 , we have employed a multi-criteria approach incorporating the following valuation methods: (i) a discounted cash flow analysis (the  DCF Analysis ); (ii) a relative market-based approach based on a selection of publicly-traded companies (the  Selected Companies Analysis ); and (iii) a relative market-based approach based on a selection of publicly- announced change of control transactions (the  Selected Transactions Analysis ). In addition, we considered, as references, the publicly-traded share prices and analysts price targets for each of Euronext and NYSE Group. We arrived at the opinion set forth in the Report based on the results of all analyses undertaken by us and assessed as a whole and did not draw, in isolation, conclusions from or with regard to any individual analysis, analytic method or factor. We made our determination as to fairness on the basis of our experience and professional judgment after considering the results of all of our analyses. Accordingly, we believe that our analyses must be considered as a whole and that selecting portions of our analyses, analytic methods and factors or focusing on information presented in tabular format, without considering all analyses and factors or the narrative description of the analyses as a whole, would create a misleading or incomplete view of the processes underlying our analyses and opinion. 4 We reviewed subsequent activity between November 20, 2006 and the date of the Report and we observed no significant change that would effect the conclusion of this Report. 15 No limitations or restrictions were imposed by us on the scope of our investigation or the procedures to be followed by us in rendering our opinion. In performing our analyses, we considered general business, economic, industry and market conditions, financial and otherwise, and other matters as they existed on, and could be evaluated as of November 20, 2006. Subsequent developments in those conditions could require a reevaluation of such analyses. However, except for the Bring-Down Letter mentioned above, we do not have an obligation to update, revise or reaffirm our opinion based on such developments, or otherwise. In addition, any analyses relating to the value of businesses or securities do not purport to be appraisals or to reflect the prices at which businesses or securities actually may be sold, which may depend on a variety of factors, many of which are beyond our control and the control of Euronext or NYSE Group. For purposes of our analysis of the Offer Consideration, we have calculated the range of values of NYSE Euronext (the combined company) on a per share basis. The range of values per share of NYSE Euronext was calculated on the assumption that it is the product of (a) the sum of the aggregate equity of Euronext, the aggregate equity of NYSE Group and the net present value of each of the proposed net Synergies and tax benefits arising from the Transaction less the aggregate value of the Cash Portion of the Offer Consideration divided by (b) the pro forma shares outstanding of NYSE Euronext. In addition, we assessed the value of the Offer Consideration implied by the publicly-traded share prices of each of NYSE Group and Euronext. Furthermore, in our analysis of the Synergies and the amortization tax benefit of NYSE Euronext we relied upon joint estimates of Euronext and NYSE Group. For the avoidance of doubt, one of the factors in determining whether the Offer Consideration is deemed to be fair from a financial point of view to the shareholders of Euronext taken as a whole, is whether the fair market value of the Offer Consideration falls within the range of values per share of Euronext on a standalone basis. The estimates contained in our analyses and the value ranges indicated by any particular analysis are illustrative and not necessarily indicative of actual values or predictive of future results or values, which may be significantly more or less favorable than those suggested by the analyses. Much of the information used in, and accordingly the results of, our analyses are inherently subject to substantial uncertainty and, therefore, we do not assume any responsibility if future results are different from those estimated. 16 DCF Analysis In performing our DCF analysis for each of Euronext and NYSE Group, we relied on (i) the Euronext Business Plan, and (ii) the NYSE Business Plan and NYSE Group managements forecast budget for the balance of the year through December 31, 2006, which contemplate each of Euronext and NYSE Group operating on a standalone basis, thereby not taking into account the effects of the Transaction. We compared the financial projections prepared by each of NYSE Group and Euronext with a consensus of analysts financial forecasts. Furthermore, we discussed the respective financial projections with the management of each of Euronext and NYSE Group to understand the underlying assumptions, business model and sensitivities. We compared historical budgeted and actual results in order to understand the historical accuracy of their forecasting process. Based on the projections prepared by the management of each of Euronext and NYSE Group, we calculated the expected cash flows to be generated by each of Euronext and NYSE Group for the period beginning December 1, 2006 and ending December 31, 2009. We then made an allowance for the value of each of Euronext and NYSE Group at the end of the projection period, referred to as the terminal value, using a terminal perpetuity growth analysis as a primary method, corroborated by a terminal multiple approach. We have selected 3.5% as the long term growth rate used for the terminal value calculation. This rate is higher than that of the long-term growth forecast in Gross Domestic Product for the European countries where Euronext operates and for the U.S., but it reflects partially stronger prospects for equity financial assets (estimated compound annual growth rate of 9.8% over 1993 to 2010 5 ). The application of these methods requires that the terminal value be calculated from a stabilized level of cash flows. Because NYSE Groups situation is not expected by industry analysts to have stabilized at the end of the forecast period, this method had to be adjusted to take into consideration the near-term and long-term expected growth in annual cash flows. We calculated discount rates for Euronext and NYSE Group, respectively, based on the capital asset pricing model and mid-year discounting convention using: a 30-year government bond for France and the U.S.; a median global industry projected beta of 0.96, calculated by unlevering the projected betas for the comparable companies (see selected public companies listed below) as published by MSCI Barra on October 31, 2006; a forward equity risk premium of 5.0%, determined on the basis of several studies that support a premium in the range of 3% to 7%; and an industry-based 100% target equity capital structure, for both Euronext and NYSE Group. 5 McKinsey Global Institute, January 2006, Mapping the Global Capital Markets 2006 17 Selected Companies Analysis As a complement to the DCF Analysis, we analyzed the trading multiples of various publicly-traded securities exchange companies. We considered thirteen publicly-traded comparable companies (excluding NYSE Group and Euronext) representing North American, European, and Asian exchange companies offering various products combination, including cash and derivatives for equities and fixed income and other instruments as well as clearing functions and related services: Selected Companies Australian Stock Exchange Ltd. Bursia Malaysia Bhd. CBOT Holdings Inc. 6 Chicago Mercantile Exchange Holdings Deutsche Börse AG Hong Kong Exchanges & Clearing Ltd. Intercontinentalexchange Inc. International Securities Exchange Holdings. London Stock Exchange plc. Nasdaq Stock Market Inc OMX AB Singapore Exchange Ltd. TSX Group Inc. The foregoing companies were compared to Euronext and NYSE Group for purposes of the Selected Companies Analysis because they are publicly traded companies with operations that for the purposes of analysis may be considered similar to certain operations of Euronext and NYSE Group. However, no company utilized in this analysis is identical to Euronext or NYSE Group because of differences between the business mix, regulatory environment, operations and other characteristics of Euronext and NYSE Group and the selected comparable companies. We made judgments and assumptions with regard to industry performance, general business, economic, regulatory, market and financial conditions and other matters, many of which are beyond the control of Euronext and NYSE Group, such as the impact of competition on the business of Euronext and NYSE Group and on the industry generally, industry growth and the absence of any adverse material change in the financial condition and prospects of Euronext and NYSE Group or the industry or in the markets generally. We believe that mathematical analyses (such as determining average and median) are not by themselves meaningful methods of using comparable company data and must be considered together with qualities, judgments and informed assumptions to arrive at sound conclusions. 6 We used a share price of CBoT Holdings unaffected by the offer launched by the Chicago Mercantile Exchange on October 17, 2006. 18 We analyzed the aggregate value of each selected company as implied by the publicly-traded price of its stock and analyzed the ratio of each selected companys value to certain of its earnings levels, consisting primarily of earnings before interest, taxes, depreciation and amortization (EBITDA) and earnings before interest and taxes (EBIT). We examined the trading multiples of each selected company based on both its historical earnings levels over the last twelve months (LTM) as well as based on an average of industry analysts forecasts of future annual earnings for 2006, 2007 and 2008 in order to calculate multiples of EBITDA and EBIT for each selected company for the latest twelve month period ended September 30, 2006, as well as the fiscal years ending December 2006, 2007 and 2008. We have based our analysis for each of Euronext and NYSE Group on prospective EBITDA and EBIT multiples for the fiscal years ending December 2006, 2007 and 2008. On the basis of an analytical matrix that summarizes industry and financial information, we made judgments and assumptions with regard to industry performance, general business, economic, market and financial conditions and other matters in order to (i) position the companies in the industry and (ii) determine appropriate multiples for each of Euronext and NYSE Group. In evaluating the multiples to apply to each of Euronext and NYSE Group, we took into consideration, among others, each of Euronexts and NYSE Groups level of revenues, historical and expected future revenue and earnings growth rates, historical and expected future profitability, as well as industry specific metrics such as products offered, trading volumes, and market share. In analyzing the multiples of the selected companies, we segregated them into groups, depending upon either (i) geography or (ii) products and services offered. We focused on the following groups in selecting appropriate multiples: - European Exchanges - North America Exchanges - Equity Exchanges - Derivative Exchanges The median and mean EV/EBITDA multiples and EV/EBIT multiples of these groups 7 for the fiscal years ending December 31, 2006, 2007 and 2008 are: EV/EBITDA Multiples FY 2006E FY 2007E FY 2008E Median Mean Median Mean Median Mean European Exchanges 11.6x 13.3x 10.9x 12.1x 10.0x 11.1x North America Exchanges 20.9x 21.5x 16.3x 15.2x 12.3x 11.8x Equity Exchanges 16.9x 18.9x 14.9x 16.0x 13.4x 14.7x Derivative Exchanges 23.0x 22.7x 16.5x 16.4x 12.5x 12.6x Aggregate 18.8x 18.9x 15.0x 15.4x 12.5x 12.9x 7 Aggregate includes other selected comparable companies not included in the four primary groups. 19 EV/EBIT Multiples FY 2006E FY 2007E FY 2008E Median Mean Median Mean Median Mean European Exchanges 13.5x 15.3x 12.8x 13.9x 11.7x 12.6x North America Exchanges 25.6x 24.7x 17.7x 16.8x 13.0x 12.9x Equity Exchanges 21.9x 21.7x 17.0x 18.4x 15.2x 16.3x Derivative Exchanges 26.7x 25.4x 18.4x 18.1x 13.2x 13.7x Aggregate 21.7x 21.2x 17.0x 17.2x 13.2x 14.2x Selected Transactions Analysis We also considered transaction multiples paid in change of control transactions, as well as large minority block transactions, involving global securities exchanges. We selected nine transactions, including two minority stake transactions, announced from April 2005 through November 2006, for which there was sufficient publicly-available information to calculate transaction multiples. Date Announced Target Acquiror November 20, 2006 London Stock Exchange plc. Nasdaq Stock Market Inc. October 17, 2006 Chicago Board of Trade Chicago Mercantile Exchange Holdings September 14, 2006 The New York Board of Trade, Inc. Intercontinentalexchange Inc. April 21, 2006 EBS Group ICAP plc. April 11, 2006 London Stock Exchange plc. Nasdaq Stock Market Inc. March 27, 2006 Sydney future Exchange Corp. Ltd. Australian Stock Exchange Ltd. September 20, 2005 NYMEX Holdings Inc. General Atlantic April 22, 2005 Instinet Group Inc. Nasdaq Stock Market Inc. April 20, 2005 Archipelago NYSE Group No company or transaction utilized in the Selected Transactions Analyses is identical to Euronext, NYSE Group, the Offer or the Transaction. In evaluating the selected transactions, we made judgments and assumptions with regard to general business, market and financial conditions and other matters, many of which are beyond the control of Euronext or NYSE Group, such as the impact of competition on the business of Euronext or NYSE Group and on the industry generally, industry growth and the absence of any adverse material change in the financial condition and prospects of Euronext, NYSE Group or the industry or in the markets generally, which could affect the public trading value of Euronext and NYSE Group and the aggregate value of the transactions to which they were compared. We took into consideration each of Euronexts and NYSE Groups business mix, relative performance and growth expectations in our selection of appropriate range of multiples to apply to each of Euronexts and NYSE Groups EBITDA and EBIT levels. We calculated transaction multiples of EBITDA and EBIT for (i) Euronexts latest twelve month ( LTM ) earnings level and one-year projected earnings and (ii) NYSE Groups one-year and two-year projected earnings. 20 The median and mean EBITDA and EBIT multiples that we have observed for the Selected Transactions Analysis, based on each targets projected earnings levels are: Transaction Multiples 8 LTM FY 2006E FY 2007E Median Mean Median Mean Median Mean EV/EBITDA Multiples 19.9x 18.6x 18.7x 19.6x 16.4x 16.9x EV/EBIT Multiples 21.1x 23.3x 22.6x 23.2x 19.4x 19.7x We consider that the results of the Selected Transactions Analysis are even more uncertain than those obtained through the Selected Companies Analysis. In both cases, Euronext and NYSE Group have their own operational, strategic and financial specifics. In addition, the Selected Transactions Analysis has two other parameters that exacerbate the samples diversity: first, the control premium paid by the purchaser, which depends on the targets performance, the degree of potential expected synergies and the respective bargaining power of the parties and, second, the market conditions prevailing at the time of the deal (valuation of the industry and dynamics of the market for corporate control). Value Ranges for Euronext Shares Recent Stock Performance We analyzed the historical closing prices and trading volumes for Euronext for the 52-week period ending November 20, 2006. During that time, the lowest closing price for Euronext Shares was 37.39 per share on November 21, 2005 and the highest closing price was 93.30 per share on November 13, 2006. During the 30-day period ending November 20, 2006, the closing share price for Euronext Shares ranged from a low of 78.50 to a high of 93.30 and the stock price advanced by 8.2% over the period. As of May 19, 2006 As of November 20, 2006 Spot  74.60  88.00 10-days volume weighted average  73.16  86.97 20-days volume weighted average  72.97  85.77 3 months volume weighted average  65.72  79.96 6 months volume weighted average  57.15  73.78 12 months volume weighted average  46.93  66.18 52 week High  77.95  93.30 52 week Low  26.66  37.39 Since the closing price the day prior to the announcement of the Transaction on May 22, 2006, the closing share price of Euronext has increased from 74.60 per share on May 19, 2006 (70.60, adjusted for the 1 and 3 dividend which were distributed by Euronext on May 29, 2006 and August 10, 2006, respectively) to 88.00 per share on November 20, 2006, representing an overall increase of 24.6% on an adjusted basis. We observed that the closing share prices of Euronext may have been impacted by several external factors including: 8 For FY 2006E and FY 2007E we were able to obtain projected earnings for the three largest change of control transactions and NASDAQs minority interest acquisition in the LSE. 21 Industry consolidation expectations over the past six months, including, among others, (a) takeovers of the New York Board of Trade by the Intercontinental Exchange and the Chicago Board of Trade by the Chicago Mercantile Exchange (b) announcement of a potential merger between Euronext and NYSE Group and (c) Deutsche Börses proposed tender offer on the shares of Euronext, and rumors of improved terms since May 2006 until its withdrawal on November 15, 2006; Recent announcement by seven investment banks including Deutsche Bank, Goldman Sachs, Citigroup and Merrill Lynch, regarding the formation of a pan-European electronic shares trading platform that would compete directly with the London Stock Exchange and other continental European markets. Analysts Price Targets Target prices issued by certain analysts between July 31, 2006 and November 16, 2006 indicate an expected range of prices for Euronext shares of 69.00 to 95.00 per share over the next year. This range of values per share represents a discount of 21.5% and a premium of 8% as compared to the closing price of 88.0 of Euronext shares on November 20, 2006. Broker Last Update Target Price West LB 16-Nov-06 74.0 Kepler Equities 16-Nov-06 95.0 Oddo & Cie 16-Nov-06  75.0 Exane BNP Paribas 14-Nov-06  80.0 Keefe Bruyette & Woods 14-Nov-06  95.0 Lehman Brothers 14-Sep-06 74.0 Fox-Pitt, Kelton 1-Sep-06 75.0 Rabo Securities 31-Aug-06 72.0 Credit Suisse 21-Aug-06 69.0 Ixis Midcaps 9-Aug-06 76.0 22 Valuation Business Drivers The management of Euronext has indicated to us that, among other factors, the value of Euronext is driven by: (i) its horizontal business model focused on trading platforms and excluding clearing and settlement; (ii) its integration experience with foreign partners; (iii) its cross-border cash markets offering the ability to respond to hedge funds and proprietary trading volumes; (iv) its diversified revenue streams with equities (cash and derivatives), interest rate products (corporate government bond electronic trading platforms and interest rates derivatives) and commodities derivatives; (v) its significant elasticity of volumes traded to prices reductions; (vi) its information technologies outsourcing model in partnership with Atos Origin; and (vii) its relatively stabilized model and operating leverage that has provided continuous margin improvements. DCF Analysis For purposes of calculating free cash flows, we relied on the Euronext Business Plan. The main assumptions made by the management of Euronext in the Euronext Business Plan are, among others, the following for 2006 through 2009: (i) Revenues: strong growth in the derivatives market due to an increase in the number of contracts traded thereon, the launch of BClear and the continuing success of Liffe.Connect (the derivatives trading platform) and a moderate growth of cash markets and listing fees compared to year-to- date record market activity), (ii) Costs: further information technologies cost savings due to the outsourcing cooperation with Atos Euronext Market Solutions and stability in the headcount. We observed that the Euronext Financial Forecasts would lead to a significant improvement in margins and that target margins would be in line with expected industry averages. Nevertheless, we observed that the future margins of Euronext may be adversely affected by other factors, including, among others, the implementation of the EU Directive 2004/39/EC on Markets in Financial Instruments (MiFID), which may lead to an increased competition in the industry, such as the recent announcement by certain investment banks of the creation of a pan-European electronic trading platform, and lead to a decrease in Euronexts profitability. In calculating the present value of the free cash flows and terminal value of Euronext, we have selected a discount rate of 8.7% on the basis of (i) the methodology presented above and (ii) a 30-year French risk free rate of 3.9% based on the 30-year French OAT yield as of November 14, 2006. We reviewed the risk free rates as of November 20, 2006 and observed that these rates have declined since November 14, 2006; we have concluded that the change would not materially impact our analyses. 23 Based on our analyses and industry analysts reports regarding Euronext and the exchange industry in general, we have observed that the financial performance of Euronext is approximately at a stabilized level. As such, we applied a long term growth rate of 3.5% in our calculation of a terminal value. The terminal value calculated with a perpetual growth rate corresponds to an implied terminal EBITDA multiple of 12.2x. In addition to these elements, we have taken into account the value of non operating assets and unconsolidated subsidiaries of Euronext, which are mainly the following: 50% Atos Euronext Market Solutions, 41.5% LCH Clearnet (including 16.6% in preferred shares), 3.9% Euroclear Plc, 0.49% Atos Origin. These assets amount to 976 million 9 . After calculating an enterprise value of operations of 6.4 to 7.8 billion, non-operating assets were added to calculate a total enterprise value. Then, we added net cash of 27.3 million and subtracted minority interest of 32.1 million (as of September 30, 2006), to derive an aggregate value of equity for Euronext of 7.4 to 8.8 billion. Selected Companies Analysis Additionally, we also observed trading multiples from a number of selected public companies (see valuation methodology overview above). Due to the mixed-nature of Euronexts revenues, we selected a range of multiples in line with pure cash equity exchange companies and below pure derivative exchange companies that bear higher multiples than the latter. Euronext Multiples FY 2006E FY 2007E FY 2008E Selected EV/EBITDA Multiples 16.0x 18.0x 14.0x 16.0x 12.0x 14.0x Selected EV/EBIT Multiples 17.0x 19.0x 15.0x 17.0x 13.0x 15.0x In addition to these elements, we have taken into account the value of certain non operating assets and unconsolidated subsidiaries mentioned under the DCF Analysis above, amounting to 976 million. After calculating an enterprise value of operations of 6.6 to 7.7 billion, non-operating assets were added to calculate a total enterprise value. Then, we added net cash of 27.3 million and subtracted minority interest of 32.1 million (as of September 30, 2006), to derive an aggregate value of equity for Euronext of 7.6 to 8.7 billion. 9 The valuation of these assets has been provided by the Company and / or discussed with the Financial Advisers of the Company, except for the valuation of Atos Origin which is based on the 1-month volume weighted average share price. 24 Selected Transactions Analysis Additionally, we also observed multiples paid in recent change of control transactions and selected an appropriate range of multiples to apply to Euronexts EBITDA and EBIT levels. Due to the mixed nature of Euronexts revenues, we selected a range of multiples based on the multiples of both comparable cash equity exchange companies and derivative exchange companies. Selected Transaction Multiples LTM FY 2006E EV/EBITDA Multiples 20.0x 22.0x 18.0x 20.0x EV/EBIT Multiples 21.0x 23.0x 19.0x 21.0x After calculating an enterprise value of operations of 8.5 to 9.3 billion, non-operating assets were added to calculate a total enterprise value. Then, we added net cash of 27.3 million and subtracted minority interest of 32.1 million (as of September 30, 2006), to derive an aggregate value of equity for Euronext of 9.5 to 10.3 billion. As mentioned earlier, transactions multiples incorporate elements such as control premiums and anticipated Synergies that tend to bias the accuracy of this method. Summary of conclusions Euronext Range of Values (Figures in millions, except per share amounts) Enterprise Value 10 Per Share Value DCF Analysis 7,406 8,756 65.76 77.75 Selected Companies Analysis 7,576 8,676 67.27 77.04 Selected Transactions Analysis 9,476 10,276 84.15 91.26 Share Price Reference 11 9,793  86.97 We observed that the DCF Analysis may be less influenced by factors such as (i) the recent share price appreciation in the industry due to expected consolidation trends, (ii) the different stage of development of electronic trading platforms for Euronext and selected publicly-traded comparable companies, (iii) the difference among industry participants in information technology management ( i.e. in-house or outsourced) and (iv) the differences in product mix of Euronext and the selected publicly-traded companies, than the Selected Companies Analysis and the Selected Transactions Analysis. Accordingly, we have relied on the DCF Analysis as our primary method of determining a range of values per share of Euronext. The DCF Analysis indicated a range of values of 65.76 to 77.75 per Euronext Share on the basis of 112.5 million shares of Euronext outstanding. 10 Including 976 million of non-operating assets 11 10-day volume weighted average share price as of November 20, 2006 25 Value Ranges for NYSE Group Shares Recent Stock Performance We analyzed the historical closing prices and trading volumes for NYSE Group from its initial public offering on March 8, 2006 through November 20, 2006, representing over 36 weeks of trading data. Over that time period, the lowest closing price for NYSE Group shares was $49.98 per share on June 13, 2006 and the highest closing price for NYSE Group shares was $95.70 per share on November 15, 2006. During the 30-day period ending November 20, 2006, the closing share price for NYSE Group shares ranged from a low of $73.18 to a high of $95.70. During the 30-day period ended November 20, 2006, NYSE Group stock price rose by 30.13% . As of May 19, 2006 As of November 20, 2006 Spot $64.50 $95.32 10-days volume weighted average $69.57 $93.57 20-days volume weighted average $68.43 $89.75 3 months volume weighted average NA $79.84 6 months volume weighted average NA $70.44 12 months volume weighted average NA NA High (since IPO) $87.53 $95.70 Low (since IPO) $62.87 $49.98 Since the closing price the day prior to the announcement of the Transaction, the share price of NYSE Group has increased from $64.50 per share on May 19, 2006 to $95.32 per share as of November 20, 2006, representing an increase of 47.8% . The increase in NYSE Group stock price over this period coincided with the following events: (i) the announcement of the Transaction; (ii) the launch by NYSE Group of an hybrid trading platform; (iii) the increase in trading fees for NYSE-listed securities; (iv) the announcement of the acquisition by NYSE Group of American Stock Exchanges stake in SIAC; (v) reports of discussions between NYSE Group and the Tokyo Stock Exchange about a possible alliance; and (vi) NYSE Groups announcement on November 8, 2006 of a workforce reduction of more than 500 positions. 26 Analysts Price Targets Target prices issued by certain analysts between October 26, 2006 and November 16, 2006 indicate an expected range of prices for NYSE Group shares of $66.00 to $95.00 per share over the next year. This per share value represents a discount of 30.8% to 0.3% as compared to the closing price of $95.32 per NYSE Group share on November 20, 2006. Broker Last Update Target Price Prudential Equity Group November 16, 2006 $89.00 Sandler O'Neill November 9, 2006 $82.00 Keefe, Bruyette & Woods November 6, 2006 $70.00 Goldman Sachs October 26, 2006 $95.00 Piper Jaffray & Co. October 26, 2006 $66.00 Valuation Business Drivers According to the management of NYSE Group, the key drivers affecting the value of NYSE are: (i) its position as the leading cash equities stock exchange in the world, with $22.3 trillion in aggregate global market cap, enabling it to maintain a premium fee structure; (ii) its business mix, heavily weighted to cash equities, a segment that is expected to experience slower growth relative to derivatives markets; (iii) its move toward an electronic exchange, with the recent acquisition of Archipelago and SIAC, and the launch of the NYSE Hybrid Market, improving velocity and fill rates; (iv) its recent and ongoing transformation from a members-held not-for-profit exchange to a publicly traded (since March 8, 2006) for-profit corporation, and the risk attendant to the multiple operational changes that are underway; and (v) the growth opportunities available to the NYSE through improved cost management, increases in trading activity and revenue, and its favorable position as an acquirer in a sector that is experiencing significant consolidation activity. As NYSE Group has only recently begun its transformation process from a member-owned not-for-profit institution to a publicly-traded for-profit corporation, we observed that neither the management of NYSE Group, nor industry analysts consider NYSE Groups historical revenues and earnings to be representative of its expected revenues and earnings, going forward. DCF Analysis For the purpose of calculating NYSE Groups free cash flows, we relied on the NYSE Business Plan and on NYSE Group managements forecast budget for the balance of the year through December 31, 2006. 27 The main assumptions made by the management of NYSE in the NYSE Business Plan are, among others, the following for 2006 to 2009: (i) Revenues: management expects to grow cash equity trading volume, although its positive impact to revenue will be slightly offset by an expected reduction in trading fees. In addition, NYSE Group management is looking to gain more company listings on the NYSE Arca listing. (ii) Costs: management expects a reduction in the companys cost base principally through a headcount reduction and personnel rationalization, a more efficient spending in information technologies, as well as a platform consolidation. (iii) Initiatives: furthermore, management expects the NYSE Hybrid Market new trading platform, among other initiatives, to help grow trading revenues as well as to provide a more efficient cost structure and improved margins. In our calculation of a terminal value, we made allowances for industry analysts expectations that the cash flows of NYSE Group would continue to improve for several more years beyond 2009. The consensus of industry analysts we could observe projects that NYSE Groups earnings growth will continue at an average annual rate of approximately 29% over the next 5 years. This is because NYSE Groups earnings and cash flows will not have reached a stabilized level by 2009, the end of the projection period made available to us by the management of NYSE Group. As such, applying a fixed terminal growth rate to 2009 cash flows may not appropriately capture these growth expectations. Therefore, in our calculation of a terminal value, we considered industry analysts expectations of NYSE Groups earnings growth through 2011, the end of the analysts five-year projection period, after which we applied a growth rate of 3.5% . As a secondary approach to calculate a terminal value, we applied a terminal exit multiple of 16.0x to 2009 EBITDA. This multiple is consistent with current multiples of certain comparable public companies whose current growth rates are similar to NYSE Groups future growth rates, expected by analysts, past 2009. It is also consistent with future EBITDA multiples we selected for NYSE Group in our Selected Public Companies analysis. In calculating the present value of free cash flows and the terminal value of NYSE Group, we have selected a discount rate of 9.4% on the basis of (i) the methodology presented above and (ii) a risk free rate of 4.6% based on the 30-year U.S. Treasury Bond yield as of November 14, 2006. We reviewed the risk free rates as of November 20, 2006 and observed that these rates have declined since November 14, 2006; we have concluded that the change would not materially impact our analyses. 28 After calculating the enterprise value of operations, non-operating assets were added to calculate the total enterprise value. In this instance, after calculating an enterprise value from operations of $10.9 to $12.5 billion, we added cash of $777.7 million and subtracted minority interest of $38.1 million, to derive an aggregate value of equity of $11.6 to $13.3 billion. Conclusion : Based on an assumption of 159.2 million common shares of NYSE Group outstanding, on a fully diluted basis, the DCF Analysis indicated an implied value of $72.89 to $83.28 per share of common stock of NYSE Group. Selected Public Companies Analysis For purposes of the Selected Companies Analysis, we generally selected multiples toward the upper end of the range of the comparable company multiples given the above average financial performance of NYSE Group over the next several years expected by both the management of NYSE Group and industry analysts. Selected Comparable Multiples FY 2006E FY 2007E FY 2008E EBITDA Multiples 23.5x 27.5x 16.0x 18.0x 14.0x 16.0x EBIT Multiples 29.0x 31.0x 19.0x 21.0x 17.0x 19.0x After calculating the enterprise value of operations, non-operating assets were added to calculate the total enterprise value. After calculating an enterprise value from operations of $11.1 to $12.7 billion, we added cash of $777.7 million and subtracted minority interest of $38.1 million, to derive an aggregate value of equity of $11.8 to $13.4 billion. The Selected Companies Analysis indicated an implied range of values per share of NYSE Group common stock of $74.36 to $84.41 per share. Selected Transactions Analysis As described above, we did not believe that it was appropriate to calculate range of values per share of NYSE Group based on its historical earnings levels. Accordingly, in applying the Selected Transactions Analysis, we have capitalized projected December 2006 and 2007 earnings levels. For purposes of the Selected Transactions Analysis, we selected multiples above the mean and median, primarily due to the expectation that NYSE Group will grow its earnings over the next two years at a rate above the growth rate expected for the observed target companies for comparable periods. Selected Transactions Multiples FY 2006E FY 2007E EBITDA Multiples 25.0x 29.0x 17.0x 21.0x EBIT Multiples 31.0x 34.0x 21.0x 24.0x 29 After calculating an enterprise value of operations, non-operating assets were added to calculate a total enterprise value. In this instance, after calculating an enterprise value from operations of $11.8 to $13.9 billion, we added cash of $777.7 million and subtracted minority interest of $38.1 million, to derive an aggregate value of equity of $12.5 to $14.6 billion. The Selected Transactions Analysis indicated an implied range of values per share of NYSE Group common stock of $78.76 to $91.95. Summary of conclusions NYSE Group Indicated Value Ranges (Figures in millions, except per share amounts) Enterprise Value Per Share Value DCF Analysis $10,865 $12,520 $72.89 $83.28 Selected Companies Analysis $11,100 $12,700 $74.36 $84.41 Selected Transactions Analysis $11,800 $13,900 $78.76 $91.95 Share Price Reference 12 $14,158 $93.57 Similarly to our analysis of Euronext range of values per share, we observed that the DCF Analysis may be less influenced by factors such as (i) the recent share price appreciation in the industry due to expected consolidation trends, (ii) the different stage of development of electronic trading platforms for NYSE Group and selected publicly-traded comparable companies, (iii) the difference among industry participants in information technology management ( i.e. in-house or outsourced) and (iv) the differences in product mix of NYSE Group and the selected publicly-traded companies, than the Selected Transactions Analysis and the Selected Companies Analysis. Accordingly, we have relied on the DCF Analysis as our primary method of determining a range of values per share of NYSE Group. As mentioned above, the DCF Analysis indicated an implied range of values of $72.89 to $83.28 per NYSE Group Share. 12 10-day volume weighted average share price of NYSE Group as of November 20, 2006 30 Range of Values for NYSE Euronext Shares Analysis of Synergies As part of our due diligence, we reviewed the presentations pertaining to synergies made by each of NYSE Group and Euronext, and we discussed with senior management of each of NYSE Group and Euronext, the significant cost savings and revenue synergies they expect to occur upon completion of the Transaction. We understand that the synergies were determined jointly by Euronext and NYSE Groups respective management, along with their information technology providers, AEMS (for Euronext) and SIAC (for NYSE) (the  Synergies ). In addition, we reviewed industry analysts commentaries regarding the amount, timing and expected realization of the Synergies. In our valuation of the Synergies, we relied upon the Synergies as prepared jointly by Euronext and NYSE Group 13 . Upon the advice of the management of Euronext and NYSE Group, we have assumed that the Synergies have been reasonably prepared on bases reflecting the best currently available estimates and judgments of the management of Euronext and NYSE Group and that the Synergies will be realized in the amounts and the time periods indicated thereby. In our analysis we are not addressing the validity of these Synergies or the restructuring costs incurred and, although we have discussed these Synergies and cost estimates with management, we are relying upon them without independent verification. Synergies resulting from revenues are expected by the management of NYSE Group and Euronext to be generated by, among other factors, (i) product cross-selling, (ii) new product launches, (iii) extension of trading hours, (iv) leveraging Euronexts and NYSE Groups brands and (v) providing a global liquidity pool to capture overseas listings. Synergies resulting from cost savings are expected by the management of NYSE Group and Euronext to result from, among other factors, (i) the consolidation of six trading platforms into two global trading platforms, (ii) the consolidation of ten data centers into four globally linked data centers, (iii) the integration of support functions and rationalization of marketing expenses, and (iv) the streamlining of corporate costs. In addition, the management of Euronext expects to progressively reduce the trading fees they charge their clients on their respective equity markets as synergies in information technology are realized. 13 As described in the joint presentation Creating the Global Exchange, June 2, 2006 31 (amounts in millions) FY 2007E FY 2008E FY 2009E Thereafter Revenue Synergies 14 $25.0 (20) $50.0 (39) $100.0 (78) $100.0 (78) Cost Synergies $55.0 (43) $125.0 (98) $275.0 (215) $275.0 (215) Restructuring Costs $70.0 (55) $70.0 (55) $40.0 (31) $0.0 (0) Net Synergies $10.0 (8) $105.0 (82) $335.0 (262) $375.0 (293) In analyzing the Synergies, we have calculated a net present value of the future projected Synergies, using a discount rate of 9.1%, based on Euronext discount rate of 8.7% and on NYSE Group discount rate of 9.4%, a 41% tax rate, no growth in Synergy amounts after 2009, and mid-year discounting convention. In addition, we calculated a downside case of the Synergies in which Euronext will retrocede part of the information technology costs Synergies to its clients as announced on November 14, 2006. 15 We compared our valuation assumptions with those of the management of Euronext and NYSE Group, its other financial advisors (ABN AMRO and Morgan Stanley) and industry analysts. In addition, we reviewed industry analysts commentaries regarding the achievability and timely deliverability of these Synergies. Based on the above assumptions and comparisons, our analysis indicated an implied value of the Synergies of approximately 1.7 billion (1.5 billion in the downside case), as compared to Euronext and NYSE Group jointly-prepared valuation of the Synergies of 3.4 billion, 16 and an equity analysts range value of the Synergies of 1.0 billion to 1.8 billion. We observed that Euronext and NYSE Group relied upon a capitalization approach utilizing a P/E multiple of 25.0x, in contrast to our analysis which is derived from a discounted cash flow analysis. We further observed that the majority of the analysts have valued the Synergies utilizing a discounted cash flow analysis. Analysis of Amortization Tax Benefits We calculated the net present value of the future tax benefits arising from the amortization of the intangible assets as identified by the management of NYSE Group and Euronext, using an average discount rate of 9.1%, based on Euronext discount rate of 8.7% and on NYSE Group discount rate of 9.4%, and for each identified intangible asset, the midpoint of the range of useful life as estimated by management 17 . 14 Revenue synergies in 2007 and 2008 are estimated by Houlihan Lokey, and assume gradual phase-in of anticipated synergies 15 Euronext Press Release: In accordance with the General Regulations of the Autorité des Marchés Financiers and within the framework of the proposed merger with NYSE Group Inc., Euronext NV announces that it is considering the progressive reduction of trading fees on its equity markets by between 10 and 15% as synergies in information technology are realized over the two or three years following the merger. 16 Presentation Creating the Global Exchange , June 2, 2006. 17 As described in the Notes to the unaudited pro forma condensed combined financial statements of NYSE Euronext , in the Form S-4 filed on November 13, 2006 by NYSE Euronext. 32 Range of Values per Share for NYSE Euronext Based on (i) our calculation of the values per share of Euronext and NYSE Group on standalone bases, (ii) the net present value of the expected Synergies plus the amortization tax benefit, as determined by the management of both NYSE Group and Euronext and (iii) a total of 269.5 million 18 NYSE Euronext shares outstanding, our analysis indicated an implied range of values per share of NYSE Euronext of 58.56 to 69.06. (figures in millions except per share values) Low High NYSE Group per share price (USD) $72.89 $83.28 EUR-USD exchange rate as of November 20, 2006 1.2813 1.2813 NYSE Group per share price (EUR)  56.89  65.00 NYSE fully diluted shares outstanding NYSE market capitalization  9,056.9  10,348.5 Euronext per share price  65.76  77.75 Euronext fully diluted shares outstanding Euronext market capitalization  7,401.5  8,751.5 Cash consideration distribution ( 2,399.7) ( 2,399.7) Tax benefits  204.1  204.1 Synergies estimated value  1,520.2 1,707.5 NYSE Euronext pro-forma valuation  15,783.1  18,612.0 NYSE Euronext number of shares 269.5 269.5 Values per share of NYSE Euronext  58.56  69.06 Alternatively, an analysis of the historic closing share prices of each of NYSE Group and Euronext indicated an implied range of values per share of NYSE Euronext of 45.33 to 71.79. 18 Total shares outstanding Euronext fully diluted shares (112.6 million) times 0.98, plus NYSE shares outstanding (159.2 million). 33 (figures in millions except per share Closing values) Price as of 30 Days Prior to Announcement November 20, 2006 May 31, May 19, 2006 (1) NYSE Group per share price (USD) $95.32 $59.80 $64.50 $78.05 EUR-USD exchange rate as of 20-Nov-06 1.2813 1.2845 1.2706 1.2114 NYSE Group per share price (EUR)  74.39  46.56  50.77  64.43 NYSE fully diluted shares outstanding 159.2 159.2 159.2 159.2 NYSE market capitalization  11,844.30  7,412.42  8,082.47  10,258.4 Euronext per share price  88.00  64.00  70.60  65.20 Euronext fully diluted shares outstanding 112.6 112.6 112.6 112.6 Euronext market capitalization  9,905.04  7,203.66  7,946.54  7,338.7 Cash consideration distribution ( 2,399.72) ( 2,399.72) ( 2,399.72) ( 2,399.7) Tax benefits - Synergies valuation - Combined entity pro forma valuation  19,349.6  12,216.4  13,629.3  15,197.4 Combined entity number of shares 269.5 269.5 269.5 269.5 Combined entity per share value  71.79  45.33  50.57  56.35 6.6. Fairness Considerations Valuation Conclusions In summary, our analysis indicated an implied range of values per share of Euronext of 65.76 to 77.75. We observed that this is in-line with brokers and analysts target estimates and is within the range of Euronexts closing share prices of 63.65 to 93.30 for the period of May 19 to November 20, 2006. Based on (i) our calculation of an implied range of values per share of NYSE Euronext of 58.56 to 69.06 and (ii) the Cash Portion of the Offer Consideration, our analysis indicated an implied range of values of the Offer Consideration of 78.71 to 89.00 per Euronext share. With respect to the Cash Portion of the Offer Consideration, we have assumed that debt financing is available and we express no opinion on the price, terms or form of such financing. 34 Low High NYSE Euronext Pro Forma Value (billions)  15.7  18.5 NYSE Euronext Pro Forma Number of Shares (millions) 269.5 269.5 NYSE Euronext Pro Forma value per Share (billions)  58.56  69.06 Euronext Shareholders x 0.98 x 0.98 Stock Portion of the Offer Consideration  57.39  67.68 Cash Portion of the Offer Consideration  21.32  21.32 Offer Consideration  78.71  89.00 Alternatively, the analysis of the closing share prices of each of NYSE Group and Euronext, as of November 20, 2006, indicated an implied value per share of NYSE Euronext of 45.33 to 71.79 and an implied value per share of the Offer Consideration of 65.74 to 91.68. (figures in billions, November 20, May 31, May 19, 30 Days except share amounts) Prior NYSE Euronext pro forma valuation  19.3  12.2  13.7  15.1 NYSE Euronext number of shares 269.5 269.5 269.5 269.5 NYSE Euronext per share value  71.79  45.33  50.57  56.35 Exchange ratio x 0.98 x 0.98 x 0.98 x 0.98 Stock Portion of the Offer Consideration  70.36  44.42  49.56  55.23 Cash Portion of the Offer Consideration  21.32  21.32  21.32  21.32 Total per share consideration  91.68  65.74  70.88  76.58 Our analysis indicated that the Offer Consideration is higher than and/or within the range of (i) values per share of Euronext indicated by our analysis and (ii) Euronexts publicly traded share price over the (a) three-month period ending November 20, 2006 and (b) the three-month period prior to the Transaction. 35 Implied Valuation Multiples The valuation multiples implied by our calculation of the values per share of the Offer Consideration indicated multiples of in excess of 17.0x EBITDA for the trailing twelve month period and through fiscal year 2007. Our calculation of the Offer Consideration based upon the publicly-traded share prices of each of NYSE Group and Euronext indicated multiples in excess of 19.0x EBITDA for the trailing twelve month period and through fiscal year 2007. We observed that the EBITDA multiple ranges derived from the combined entity market value indicated by our analyses (i) are generally in line with, or above, the observed EBITDA multiples for the selected publicly traded companies presented above, (ii) are in line with Euronexts own publicly-traded EBITDA multiples based on a 10-day volume weighted share price and (iii) are higher than the EBITDA multiples implied by our calculation of range of values per share of Euronext on a standalone basis. Premium and Accretion Analyses The value of the Offer Consideration based on closing trading prices of each of Euronext and NYSE Group on the last business day prior to the May 22, 2006 announcement date of the Transaction implies a premium of 0.4% compared to Euronexts closing trading price as of the same day. The same analysis as of the last business day prior to the June 1, 2006 signing of the Combination Agreement implies a premium of 2.7% . As of November 20, 2006 the premium based on public share prices of each of Euronext and NYSE Group is 4.2% . Nov 20, May 31, May 19, 30 Days Prior Offer Consideration per share  91.68  65.74  70.88 76.55 Euronext share price  88.00  64.00  70.60  65.20 Offer Premium 4.2% 2.7% 0.4% 17.4% Our analysis of the premiums based on publicly-traded share prices 30 days prior to the announcement of the Transaction indicated a 17.4% premium. We compared this premium to premiums in other transactions announced as mergers of equals (based on prices 30 days prior to announcement) in the range of negative 7.5% to 29.2% and with a mean and median of 12.1% to 13.9%, for transactions in excess of $1.0 billion from January 1, 2004 to November 1, 2006. 19 The modest size of the premium is largely due to the increase in Euronexts publicly-traded share prices prior to the May 22, 2006 announcement of the Transaction, which may have indicated that the market was anticipating the Transaction or a similar event. 19 We reviewed 11 merger of equal transactions in excess of $1 billion, from the period January 1, 2004 to November 30, 2006. 36 Our calculation of the range of values per share of Euronext and NYSE Euronext implied a premium range of 14.5% to 19.7% . Low High Offer Consideration (based on our calculation of a range of values per share of NYSE Euronext plus the Cash Portion of the Offer Consideration)  78.71  89.00 Euronext per share value based on our calculation of a range of values per share of Euronext on a standalone basis  65.76  77.75 Premium 19.7% 14.5% Based upon a downside case scenario comparison with our calculation of range of values per share of Euronext and NYSE Group, where one takes the high end of our range of values per share of Euronext and the low end of our range of values per share of NYSE Group, the Transaction does not require the Synergies to be achieved in order to make the Transaction accretive to Euronext Shareholders taken as a whole. Contribution Analyses Assuming, among other factors, (i) an all-stock deal (where the Cash Portion of the Offer Consideration is assumed to buy shares of NYSE Euronext at a price equal to the closing price of NYSE Groups common stock on November 20, 2006) and (ii) the closing share prices of each of Euronext and NYSE Group, as of November 20, 2006, our analysis indicated a pro forma ownership of NYSE Euronext by current Euronext Shareholders upon consummation of the Transaction of approximately 47.2% . We have examined Euronexts pro forma operating performance contribution in terms of revenues, EBITDA and earnings to the combined entity. It ranges between 45% to 52% for the fiscal years ending in 2008 and 2009, with and without the Synergies. 37 Additionally, the company has announced that NYSE Euronext Board of Directors will be composed of an equal number of Europeans and Americans 20 . Parity Analysis Assuming, among other factors, (i) an all-stock deal (where the Cash Portion of the Offer Consideration is assumed to buy shares of NYSE Euronext at a price equal to the closing prices of NYSE Groups common stock from March 8, 2006 to November 20, 2006) and (ii) the closing share prices of each of Euronext and NYSE Group from March 8, 2006 to November 20, 2006, our analysis indicated a pro forma ownership range of NYSE Euronext by Euronext Shareholders upon consummation of the Transaction of 47.2% to 51.7% . The exchange parity has ranged from 1.14 to 1.49 based upon the closing share prices of each of Euronext and NYSE Group throughout the period one-month prior to the announcement of the Transaction. Excluding the Cash Portion of the Offer Consideration, the Stock Portion of the Offer Consideration has ranged from 0.79 to 1.06 based upon the closing share prices of each of Euronext and NYSE Group throughout the period one-month prior to the announcement of the Transaction. 7. Analysis of the Valuation Work Carried Out by the Advisors of Euronext We have reviewed the valuation reports prepared by Euronexts financial advisers, ABN AMRO and Morgan Stanley. These reports were presented to the Supervisory Board as of June 1, 2006 and May 31, 2006, respectively. Because six months have elapsed since the time that these valuations were issued, we have concluded that they were no longer relevant to our analysis. In their valuation reports, ABN AMRO and Morgan Stanley used the following methods: 20 In a Press Release dated November 21, 2006, NYSE Group and Euronext have announced that:  Within the framework of the proposed merger, NYSE Group and Euronext have agreed that following their combination the NYSE Euronext Board of Directors will be composed of an equal number of Americans (11) and Europeans (11). The Board of Directors will be composed of 22 directors, including: the directors of NYSE Group (including both Chairman and Chief Executive Officer), the members of the Euronext Supervisory Board (including the Chairman of the Euronext Supervisory Board), and the Chief Executive Officer of Euronext, and one European to be designated. It will be the decision of the Nomination Committee and the Board of Directors, both equally composed of Americans and Europeans, to maintain this parity . 38 - Share price and analysts target price references; - DCF Analysis; - Selected Companies Analysis; and - Selected Transactions Analysis. Although we agree with these methods which are generally accepted, our critical review of these reports gave rise, among others, to the following observations. General Comments on the Multiples Selected by ABN AMRO and Morgan Stanley For purposes of their analyses, ABN AMRO and Morgan Stanley selected P/E multiples. We believe that EV/EBITDA multiples constitute a more accurate method of assessing the fair market value of companies to the extent they tend to focus more on operating performance and are less affected by the different tax rates and leverage ratios of companies spread out across a broad geographical scope. DCF Analysis Morgan Stanley and ABN AMRO relied on different sources for the forecasts they used in their DCF Analysis: - Brokers estimates for Euronext through 2008; - Management forecasts using NYSE Groups business plan through 2009. Additionally, ABN AMRO prepared a fading period from 2008 to 2013 for Euronext and from 2010 to 2013 for NYSE Group. Morgan Stanley prepared a fading period for Euronext from 2009 to 2013. In their valuation of Euronext, Morgan Stanley and ABN AMRO did not take into account the same non-operating assets as we did, namely Euronexts 16.6% stake in redeemable convertible preference shares in LCH Clearnet and Euronexts 50% stake in Atos Euronext Market Solutions. Selected Companies Analysis In contrast to our selection of 13 companies having operations in Europe, North America and Asia, ABN AMRO only selected, in addition to European exchanges, certain North American exchanges and no Asian exchanges. Morgan Stanley selected a sample of companies, which is similar to ours. Selected Transactions Analysis For purposes of its Selected Transactions Analysis, ABN AMRO selected a sample of transactions dating as far back as 2001. We believe that due to the recent consolidation trend in the stock exchange industry, transactions dating back more than 18 months are less relevant in applying the Selected Transactions Analysis. 39 Furthermore, the sample of comparable transactions selected by ABN AMRO included transactions involving clearing and settlement companies, such as Deutsche Boerse AGs takeover of Clearstram International SA and Clearnets acquisition of The London Clearing House Ltd. We believe that such transactions are less relevant to the analysis as they involve companies with businesses that are substantially different from Euronexts or NYSE Groups businesses. We also noted that Prebon Yamanes buyout by Collins Stewart Tullett is more relevant to the brokerage industry than the stock exchange industry. We were not provided with the sample of comparable transactions selected by Morgan Stanley for purposes of its Selected Transactions Analysis. Finally, we have included in our sample, comparable transactions that have occurred since the date of Morgan Stanleys and ABN AMROs valuation report: - EBS Group's acquisition by ICAP Plc in April 2006 (628 million); - Intercontinentalexchange Inc's acquisition of the New York Board of Trade, Inc. in September 2006 (838 million); and - Chicago's Board of Trade's acquisition by Chicago Mercantile Exchange in October 2006 (6.3 billion) Updates to these valuation reports issued prior to our delivery of the Bring-Down Letter and/or the valuation reports delivered by NYSE Euronexts presenting banks to the AMF (which will be summarized in the tender offer prospectus (" Note d'Information ")) will be reviewed by us in the context of the delivery of the Bring-Down Letter. 40 8. Conclusion ( Attestation déquité ) Based upon and subject to the foregoing, it is our opinion that, as of the date hereof, the Offer Consideration to be offered to Euronext Shareholders taken as a whole, is fair to such Shareholders from a financial point of view. Done in Paris On November 23, 2006 Houlihan Lokey Howard & Zukin (Europe) Limited Jean-Florent Rérolle Managing Director François Faure Managing Director 41 SCHEDULE B Critical analysis of the valuations effected by the Presenting Banks Preliminary comments Pursuant to Instruction n°2006-08 dated 25 July 2006 on independent experts, the independent valuation must contain, in particular, an analysis of the valuation work effected by the offerors advisor(s) and point out any divergences from the offeror and its advisory banks. In this instance, Société Générale Corporate & Investment Banking, Citigroup Global Markets Limited and JP Morgan (the Banks) have indicated to us that their valuation work regarding the Offer made to the shareholders of Euronext is presented in summary form in part 4 of the French prospectus ( note dinformation ) of NYSE Euronext entitled Eléments dappréciation de lOffre. Over the course of our discussions with the Banks, we have been able to (i) clarify certain underlying assumptions used in such summary and (ii) review with the Banks the choice of methodology and the means of implementing each of the methods used. Our comments on the Banks valuation work are set forth below. Comments on the methodological approach The Banks analyzed the terms of the Offre Principale, the OPA Subsidiaire and the OPE Subsidiaire (the Offers) by using several values of Euronext resulting from a multi-criteria approach. They excluded the book value and adjusted book value methods, as well as the discounted dividend method and used the following valuation methods to assess the value of the Euronext shares: reference to the stock market price; the comparable public company method; the sum of the parts of Euronexts activities, on the basis of a comparable public company method; the comparable transactions method; the DCF method (discounted cash flows available to shareholders); We approve the valuation methods used which are the same as those used in our own report. The Banks determined the value of the NYSE group on the basis of its share trading price. Given the liquidity of the shares of the NYSE Group, together with the extent of the publicly-available information concerning such shares, the share trading price is a relevant reference. Hence, the Banks considered that the share trading price is representative of its intrinsic value. For our part, we have also retained the share trading price as a relevant reference and have determined the value of the NYSE Group on the basis of a multi-criteria approach. 42 Comments on the implementation of the methods In all of their valuation analyses concerning Euronext, the Banks used estimations prepared by the management of the NYSE Group for the fiscal years ending 2006, 2007 and 2008. We have not been able to examine these forecasts. On the basis of the information available in the Document de Base filed on 30 November 2006 with the AMF (EBITDA and net projected income for the fiscal years ending 2006 and 2007) and the results of the valuation works carried out by the Banks, it appears that these estimates are more optimistic than those we used. (i) Reference to the share trading price We have no comments on the implementation of this reference. (ii) Comparable public companies method We have two comments on this method: (a) Calculations of the PER: the Banks give priority to the price to earnings ratio (PER). The Banks justify this choice, among other reasons, on the basis that analysts typically use the PER criterion to value companies in the sector. For our part, we consider that multiples such as EV/EBITDA are more appropriate than the PER for the assessment of a companys market value. Although these two categories of multiples include forecasts for growth and operating performance of the companies which are compared, the PER is affected by differences in financial policy and rates of taxation which may affect companies spread over a vast geographic area. (b) Use of averages and medians: in order to calculate the premium/discount, the Banks applied the median or average of the sample to Euronexts net projected income. We consider that the mechanical use of averages and medians does not allow sufficient consideration of the specific characteristics of Euronext (horizontal business model, cash, shares and derivatives activities, outsourcing of the IT costs, etc.) since the sample contains both specialized trading platforms on cash markets and shares and trading platforms for derivatives. These companies can also provide clearing or settlement activity. In addition, each has individual operating, strategic and financial characteristics. This is why we preferred to determine a range of multiples reflecting the position of the company being valued within the sample of comparable companies. (iii) Sum of the parts The Banks have broken-down Euronexts business into three businesses: (i) trading on the stock markets, (ii) trading on the derivatives markets and (iii) other activities (sale of market information and software). The latter are heterogeneous and constitute a considerable part of its revenue and profit margins. 43 We reiterate our qualifications relating to the use of the PER and of averages and medians. (iv) DCF method The Banks have implemented a Free Cash Flows to Equity approach based on the cash flows available to shareholders of Euronext. The average value of Euronext share is EUR 70.73, with a terminal value calculated on the basis of a perpetual growth rate (First Approach) and EUR 84.67, with a terminal value calculated as a multiple of net income for 2012 (Second Approach). We reach the same conclusions with regard to the First Approach, despite differences in certain of the assumptions concerning: a) cash flows: the financial forecasts used are more optimistic than those provided to us by the Finance Department of Euronext (see discussion above); b) the calculation of the discount rate: the Banks have applied an unlevered beta which is higher than ours (1.32 as compared to 0.96). As a result they use a higher discount rate than the one we use in our analysis; c) the terminal value: the Banks chose to use a more conservative perpetuity growth rate in their First Approach than the one we used (3% as opposed to 3.5%). All things considered, these differences balance each other out, with the result that the value obtained is close to that we reached through our analysis: by way of information, the central value resulting from our DCF valuation amounts to EUR 71.75. The Second Approach used by the Banks is based on a price to earnings ratio (PER) which is supported by the average historical PER of comparable public companies. It results in a value significantly higher than that attained by means of the First Approach (+19.7%) . Apart from the qualifications raised above concerning the use of this type of multiple, this variance raises questions regarding the relevance of the implied growth rate embedded in the chosen multiple. (v) Comparable transactions method In connection with the comparable transactions method, the Banks have selected a sample of transactions relating to the period 2001-2006. We consider that, due to the recent wave of consolidation in the stock-exchange sector, transactions which occurred more than 18 months ago are less relevant for the purposes of the comparable transactions method. On the same basis as the Banks, we consider that the results obtained using this method are yet more uncertain than those obtained by the comparable public companies method: 44 as in the method of comparable public companies, each target company has unique operating, strategic and financial differences; two further factors accentuate the mixed nature of the sample: first, the premium for control paid by the purchaser which depends upon the targets performance, the extent of the potential synergies and the relative bargaining strengths of the parties involved; and, second, the economic situation prevailing at the time of the transaction (valuation of the sector and the dynamics of the mergers and acquisitions market). it is difficult to use an average or median calculated on such a mixed sample (there is a difference of 37 between the lowest and highest PER in the sample used by the Banks). * * * Cautionary Note Regarding Forward-Looking Statements Information set forth in this document contains forward-looking statements, which involve a number of risks and uncertainties. NYSE Group, Inc. (NYSE Group), Euronext N.V. (Euronext) and NYSE Euronext, Inc. (NYSE Euronext) caution readers that any forward-looking information is not a guarantee of future performance and that actual results could differ materially from those contained in the forward-looking information. Such forward-looking statements include, but are not limited to, statements about the benefits of the business combination transaction involving NYSE Group and Euronext, including estimated revenue and cost synergies, NYSE Euronexts plans, objectives, expectations and intentions and other statements that are not historical facts. Additional risks and factors are identified in NYSE Groups and NYSE Euronexts filings with the U.S. Securities Exchange Commission (the SEC), including NYSE Groups Annual Report on Form 10-K for the fiscal year ending December 31, 2005 and NYSE Euronexts Registration Statement on Form S-4 (File No. 333-137506), which are available on NYSE Groups website at http://www.nyse.com and the SECs website at SEC's Web site at www.sec.gov ., and in Euronexts filings with the Autoriteit Financiële Markten (Authority for the Financial Markets) in The Netherlands, including its annual report and registration document for 2005, which is available on Euronexts website at http://www.euronext.com. The parties undertake no obligation to publicly update any forward-looking statement, whether as a result of new information, future events or otherwise. Additional Information About the Pending Transaction In connection with the proposed business combination transaction between NYSE Group and Euronext, a newly formed holding company, NYSE Euronext, has filed with the SEC a Registration Statement on Form S-4 (File No. 333-137506) (the S-4) that includes a proxy statement of NYSE Group, a shareholder circular of Euronext, and an exchange offer prospectus, each of which constitutes a prospectus of NYSE Euronext. The parties have filed other publicly available relevant documents concerning the proposed transaction with the SEC. The SEC declared the S-4 effective on November 27, 2006. NYSE GROUP STOCKHOLDERS AND EURONEXT SHAREHOLDERS ARE URGED TO READ THE FINAL PROXY STATEMENT/PROSPECTUS, SHAREHOLDER CIRCULAR/PROSPECTUS AND EXCHANGE OFFER PROSPECTUS REGARDING THE PROPOSED BUSINESS COMBINATION TRANSACTION, BECAUSE THEY CONTAIN IMPORTANT INFORMATION. You may obtain a free copy of the S-4, the final proxy statement/prospectus, the final shareholder circular prospectus, and, if and when such document becomes available, exchange offer prospectus and other related documents filed by NYSE Group and NYSE Euronext with the SEC at the SECs Web site at www.sec.gov. The final proxy statement/prospectus, shareholder circular/prospectus and, if and 45 when it becomes available, exchange offer prospectus and the other documents may also be obtained for free by accessing NYSE Groups Web site at http://www.nyse.com. This document shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. No offering of securities shall be made except by means of a prospectus meeting the requirements of Section 10 of the U.S. Securities Act of 1933, as amended. 46
